Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	
Claims 1 - 13 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 1, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“an electric blower coupled to the base portion of the trolley system and fixed to prevent movement of the electric blower relative to the trolley system, the electric blower being configured to deliver air, and an elevation of the electric blower does not change when the blower delivers air, the electric blower being mounted such that the electric blower remains within a weaker portion of a magnetic field generated by an MRI apparatus in the MRI room, thereby reducing the effect of the magnetic field on the operation of the electric blower during use of the electric blower; and 
a battery for powering the electric blower; 
wherein the electric blower is configured to deliver air to a patient transfer device to facilitate movement of the patient transfer device relative to a patient support”;

in combination with the rest of the limitations of the claim. 
b. With respect to claims 2 - 11, the claims have been found allowable due to their dependencies on claim 1.
c. With respect to claim 12, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“an electric blower, actuating the electric blower to deliver air to the patient transfer device, thereby

supplying air to the patient transfer device to facilitate movement of the patient; and moving the patient and the patient transfer device relative to the bore of the MRI device”.

in combination with the rest of the limitations of the claim. 
d. With respect to claim 13, the claim has been found allowable due to its dependency on claim 12.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion

The prior art of record not relied on but considered pertinent Applicant’s disclosure is: Ito (JP-2006223605-A) & Coppens (WO-2017066616-A1).               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852